DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application of International Application No. PCT/CN2019/087474, filed on May 17, 2019, which claims priority to U.S. provisional application No. 62/674,080, filed on May 21, 2018.
The disclosure of the prior-filed application, Application No. 62/674,080, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claims 7, 15, and 23 recites “wherein when the indication in the paging DCI indicates that the paging DCI comprises a short message and scheduling information for a paging {YB:01149271.DOCX } -22-message, the terminal device determines that the manner of indicating the update information of the one or more SIB types in the paging DCI is that update information of each of one or more SIB type groups is indicated by a bit or bit group in the paging DCI, wherein at least one SIB type group in the one or more SIB type groups comprises a plurality of SIB types”.
However, Application No. 62/674,080 lacks of support for Claims 7, 15, and 23.  Note, the provisional application only supports “that update information of all SIB type groups is indicated by a bit or bit group in the paging DCI (See Application No. 62/674,080 Page 3 of 3: “If both short message and paging message schedulinginformation are carried in paging DCI, less bits can be used for SI update information. In this case, systemInfoModification type 1 is carried in paging DCI for overhead reduction” but does not disclose systemInfoModification type 3 being carried in paging DCI)
Accordingly, the effective filing date for Claims 7, 15, and 23 is May 17, 2019 when International Application No. PCT/CN2019/087474 was filed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US 20190124625 A1)

Re: Claim 1 
	Takeda discloses a method for receiving system information update information, comprising: 
receiving, by a terminal device, paging downlink control information (DCI) (See Takeda [0059] the radio base station can include modification order information, including the content of modification of system information, in a predetermined DL signal and/or DL channel (hereinafter referred to as “DL signal”), and report this. As for the DL signal, the paging information and/or the downlink control information (DCI) that is transmitted in a downlink shared channel can be used) which comprises update information of one or more system information block (SIB) types; and (See Takeda Fig. 4A and 4B [0073] the system information (SIB) that corresponds to SI-X . . . system information (SIB) that corresponds to SI-Y, NOTE: See [0010] and [0065] for further details on SI-X and SI-Y)
See Takeda [0057] a system information modification order (which indicates whether or not there is a modification), but also information related to the content of the system information to be changed (the content of the modification of system information) is reported to MTC terminals.
NOTE: See Fig. 4A and 4B with [0073] and Figs. 5A and 5B with [0076] for examples.
acquiring, by the terminal device, the update information of the one or more SIB types from the paging DCI.  
See Takeda [0060] the radio base station configures and transmits information related to the content of modification of system information in a bit field in DCI (for example, P-RNTI-scrambled DCI) that is transmitted in a downlink control channel (for example, the MPDCCH) in 

Re: Claim 2 
Takeda discloses wherein the paging DCI comprises a bit or bit group indicating update information of each of the one or more SIB types.  
See Takeda Fig. 4A, [0073] when a part or all of the SIBs included in SI-X are to be changed, the radio base station transmits the bit information “10.” The MTC terminal, receiving the bit information “01,” can change only the system information (SIB) that corresponds to SI-X, in the system information changing operation. Also, when a part or all of the SIBs included in SI-Y are to be changed, the radio base station transmits the bit information “11.” The MTC terminal, receiving the bit information “11,” can change only the system information (SIB) that corresponds to SI-Y, in the system information changing operation.
NOTE: Also See Takeda Fig. 5A, [0076] one SIB can be defined in association with one piece of bit information (for example, “10” and/or “11”) (see FIG. 5A).

Re: Claim 3 
Takeda discloses wherein the paging DCI comprises a bit or bit group indicating update information of each of one or more SIB type groups, 
See Takeda Fig. 4B, [0066] Also, it is possible to define a plurality of SIs in association with one piece of bit information. For example, in FIG. 4B, when the bit information is “11,” this indicates commanding an MTC terminal to change a plurality of SIs (here, the combination of SI-X and SI-Y) in the system information changing operation.
See Takeda Fig. 5B, [0076] Alternatively, a plurality of SIBs (for example, a plurality of SIBs with linked contents) can be defined in association with one piece of bit information (see FIG. 5B).
wherein at least one SIB type group in the one or more SIB type groups comprises a plurality of SIB types.  
See Takeda Fig. 5B, [0076] a plurality of SIBs (for example, a plurality of SIBs with linked contents.

Re: Claims 4 and 20
Takeda discloses determining, by the terminal device, a manner of indicating the update information of the one or more SIB types in the paging DCI according to content of the paging DCI.  
See Takeda Fig. 7A. [0089] When the flag included in the DCI is “1” (S_flag=TRUE), the MTC terminal judges that the bit information in the bit field after this flag is allocation information of the PDSCH for paging information, and receives paging information based on this allocation information. Also, when information related to the content of modification of system information (for example, the bit information “10” and “11” in FIG. 4 to FIG. 6) is included in the paging information, the MTC terminal performs the system information changing operation with respect to a limited portion of the system information.
NOTE: Also See Fig. 7B with [0090] [0091].  

Re: Claims 5 and 21
Takeda discloses wherein the paging DCI comprises an indication used for indicating the content of the paging DCI, and the terminal device determines the manner of indicating the update information of the one or more SIB types in the paging DCI according to the indication.  
See Takeda [0095] by configuring a flag (S_flag) in DCI, the MTC terminal can adequately learn in which of the DCI and the paging information in the PDSCH information such as information that orders a modification of system information is arranged.

Re: Claim 11 and 25
Takeda discloses determining, by the terminal device, a manner of indicating the update information of the one or more SIB types in the paging DCI according to a predefined standard or according to notification of a network device through broadcast of system information or a radio resource control signaling.  
See Takeda Fig. 6, [0079] FIG. 6 shows the case where the contents of modifications of system information corresponding to the bit information “10” and “11” are configured by using MTC-SIB1. The MTC terminal can control the system information changing operation based on the content of modification configured by the radio base station in advance by using MTC-SIB1, and based on the information to order a modification of system information, which is transmitted in a DL signal. [0009]: The user terminals receive the system information that is broadcast by the network in repetitions.

Re: Claim 12
Takeda discloses a method for transmitting system information update information, comprising: 
generating, by a network device, paging downlink control information (DCI), wherein the paging DCI comprises update information of one or more system information block (SIB) types; and (See Takeda Fig. 4A and 4B [0073] the system information (SIB) that corresponds to SI-X . . . system information (SIB) that corresponds to SI-Y, NOTE: See [0010] and [0065] for further details on SI-X and SI-Y)
See Takeda [0060] the radio base station configures and transmits information related to the content of modification of system information in a bit field in DCI (for example, P-RNTI-scrambled DCI) that is transmitted in a downlink control channel (for example, the MPDCCH) in a predetermined period (for example, PO). By reporting the system information to be changed by using downlink control information
NOTE: See Fig. 4A and 4B with [0073] and Figs. 5A and 5B with [0076] for examples.
transmitting, by the network device, the paging DCI comprising the update information of the one or more SIB types.  
(See Takeda [0060] the radio base station configures and transmits information related to the content of modification of system information in a bit field in DCI (for example, P-RNTI-scrambled DCI) that is transmitted in a downlink control channel (for example, the MPDCCH) in a predetermined period (for example, PO). By reporting the system information to be changed by using downlink control information)

Re: Claim 13
Takeda discloses wherein the paging DCI comprises a bit or bit group indicating update information of each of the one or more SIB types, or, 
See Takeda Fig. 4A, [0073] when a part or all of the SIBs included in SI-X are to be changed, the radio base station transmits the bit information “10.” The MTC terminal, receiving the bit information “01,” can change only the system information (SIB) that corresponds to SI-X, in the system information changing operation. Also, when a part or all of the SIBs included in SI-Y are to be changed, the radio base station transmits the bit information “11.” The MTC terminal, receiving the bit information “11,” can change only the system information (SIB) that corresponds to SI-Y, in the system information changing operation.
NOTE: Also See Takeda Fig. 5A, [0076] one SIB can be defined in association with one piece of bit information (for example, “10” and/or “11”) (see FIG. 5A).
the paging DCI comprises a bit or bit group indicating update information of each of one or more SIB type groups, 
See Takeda Fig. 4B, [0066] Also, it is possible to define a plurality of SIs in association with one piece of bit information. For example, in FIG. 4B, when the bit information is “11,” this indicates commanding an MTC terminal to change a plurality of SIs (here, the combination of SI-X and SI-Y) in the system information changing operation.
NOTE: Also See Takeda Fig. 5B, [0076] Alternatively, a plurality of SIBs (for example, a plurality of SIBs with linked contents) can be defined in association with one piece of bit information (see FIG. 5B).
wherein at least one SIB type group in the one or more SIB type groups comprises a plurality of SIB types.  
See Takeda Fig. 5B, [0076] a plurality of SIBs (for example, a plurality of SIBs with linked contents)

Re: Claim 14
Takeda discloses wherein when the paging DCI comprises a short message and does not comprise scheduling information for a paging message, 
See Takeda Fig. 7B, [0090] Furthermore, when the flag included in the DCI is “0” (S_flag=FALSE), a structure can be employed, in which modification order information, including the content of modification of system information, is configured in a bit field that is configured after the flag in the DCI (see FIG. 7B).  [0091] Furthermore, in FIG. 7B, allocation (scheduling) information of the PDSCH for paging information is not include in the DCI, 
the paging DCI comprises a bit or bit group indicating update information of each of the one or more SIB types.   
See Takeda Fig. 7B, [0092] When the flag included in the DCI is “0” (S_flag=FALSE), the MTC terminal judges that the bit information configured in the bit field after this DCI is 
NOTE: See Takeda Fig. 5A, [0076] one SIB can be defined in association with one piece of bit information (for example, “10” and/or “11”) (see FIG. 5A).
NOTE: See Takeda Fig. 4A with [0073] for further details.

Re: Claim 15
Takeda discloses wherein when the paging DCI comprises a short message and scheduling information for a paging message, 
See Takeda Fig. 7A, [0088] When the flag included in the DCI is “1” (S_flag=TRUE), a structure can be employed, in which scheduling information (allocation information) of the PDSCH, to which paging information is allocated, is configured in a bit field that is configured after the flag in the DCI (see FIG. 7A). FIG. 7A shows the case where the MCS and other pieces of information, the flag (bit information “1”), and allocation (scheduling) information of the PDSCH that contains paging information are included and transmitted in the DCI.
the paging DCI comprises a bit or bit group indicating update information of each of one or more SIB type groups, wherein at least one SIB type group in the one or more SIB type groups comprises a plurality of SIB types.  (See Takeda Fig. 5B, [0076] a plurality of SIBs (for example, a plurality of SIBs with linked contents)
See Takeda Fig. 7A, [0089] When the flag included in the DCI is “1” (S_flag=TRUE), the MTC terminal judges that the bit information in the bit field after this flag is allocation information 
NOTE: See Takeda Fig. 5B, [0076] a plurality of SIBs (for example, a plurality of SIBs with linked contents) can be defined in association with one piece of bit information (see FIG. 5B).
NOTE: See Takeda Fig. 4B with [0066] for further details. 

Re: Claim 16
Takeda discloses wherein the paging DCI comprises an indication used for indicating content of the paging DCI.  
See Takeda Fig. 7B, [0090] Furthermore, when the flag included in the DCI is “0” (S_flag=FALSE), a structure can be employed, in which modification order information, including the content of modification of system information, is configured in a bit field that is configured after the flag in the DCI (see FIG. 7B).  [0091] Furthermore, in FIG. 7B, allocation (scheduling) information of the PDSCH for paging information is not include in the DCI, 
NOTE: Also See Takeda [0095]

Re: Claim 17
Takeda discloses wherein the update information of the one or more SIB types is a part of the short message in the paging DCI.  
See Takeda [0091] Furthermore, in FIG. 7B, allocation (scheduling) information of the PDSCH for paging information is not include in the DCI, and information that is equivalent to paging information (information that orders a modification of system information and/or suchlike information) is directly configured. 
See Takeda [0092] as mentioned in the rejection of Claim 14. 

Re: Claim 18
Takeda discloses notifying, by the network device, a terminal device of a manner of indicating the update information of the one or more SIB types in the paging DCI through broadcast of system information or a radio resource control signaling.  
See Takeda Fig. 6, [0079] FIG. 6 shows the case where the contents of modifications of system information corresponding to the bit information “10” and “11” are configured by using MTC-SIB1. The MTC terminal can control the system information changing operation based on the content of modification configured by the radio base station in advance by using MTC-SIB1, and based on the information to order a modification of system information, which is transmitted in a DL signal. [0009]: The user terminals receive the system information that is broadcast by the network in repetitions.

Re: Claim 19
Takeda discloses a terminal device (Takeda Fig. 11: a user terminal 20), comprising: 
a transceiver (Takeda Fig. 11: a transmitting/receiving antenna 201), configured to receive paging downlink control information (DCI) which comprises update information of one or more system information block (SIB) types; and 
a processor (Takeda Fig. 11: a baseband signal processing section 204, configured to acquire the update information of the one or more SIB types from the paging DCI.  
NOTE: See the rejection of Claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to Claims 2 and 3 above, and further in view of YANG (US 20140348037 A1)

Re: Claim 9
Takeda does not appear to explicitly disclose wherein the bit or bit group in the paging DCI is used for indicating whether the each of the one or more SIB types is modified.  
In a similar endeavor, YANG discloses wherein the bit or bit group in the paging DCI is used for indicating whether the each of the one or more SIB types (See YANG [0043] where each U bit in the bitmap may correspond to one SI) is modified.  
See YANG [0043] If each SI is consisted of one SIB, the indication information can be represented as a 12 bits bitmap, where each U bit in the bitmap may correspond to one SI, such as: the highest bit represents SI1, and so on, the lowest bit represents SI12; 1 represents update, 0 represents not update, i.e., U.sub.SI1 U.sub.SI2 U.sub.SI3 U.sub.SI4 U.sub.SI5 U.sub.SI6 U.sub.SI7 U.sub.SI8 U.sub.SI9 U.sub.SI10 U.sub.SI11 U.sub.SI12;  . . . 1 represents update, 0 represents not update, 
Note, Takeda and YANG are analogous art because both are directed to system information update (See Takeda Abstract and YANG Abstract). 
Takeda invention by employing the teaching as taught by YANG to provide the limitation.  The motivation for the combination is given by YANG which provides compact transmission of the system update information and reduce the network bandwidth usage.

Re: Claim 10
Takeda does not appear to explicitly disclose wherein the bit or bit group in the paging DCI is used for indicating whether the each of the one or more SIB type groups is modified.  
In a similar endeavor, YANG discloses wherein the bit or bit group in the paging DCI is used for indicating whether the each of the one or more SIB type groups (See YANG [0043] if each SI is consisted of two SIBs) is modified.  
See YANG [0043] if each SI is consisted of two SIBs, the indication information can be represented as a 6 bits bitmap, where each U bit in the bitmap may correspond to one SI, such as: the highest bit represents SI1, and so on, the lowest bit represents SI6; 1 represents update, 0 represents not update, i.e., U.sub.SI1 U.sub.SI2 U.sub.SI3 U.sub.SI4 U.sub.SI5 U.sub.SI6. By the above indication information, it is possible to indicate which system information is updated.
Note, Takeda and YANG are analogous art because both are directed to system information update (See Takeda Abstract and YANG Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Takeda invention by employing the teaching as taught by YANG to provide the limitation.  The motivation for the combination is given by YANG which provides compact transmission of the system update information and reduce the network bandwidth usage.



Allowable Subject Matter
Claims 6, 7, 8, 22, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

Re: Claims 6 and 22
Takeda is considered as the most relevant document in the prior art, which discloses wherein when the indication in the paging DCI indicates that the paging DCI comprises a short message and does not comprise scheduling information for a paging message, (See Takeda Fig. 7B. [0090][0091])
the terminal device determines that the manner of indicating the update information of the one or more SIB types in the paging DCI (See Takeda [0095])
Takeda does not discloses the technical features in Claims 6 and 22 of is that update information of each of the one or more SIB types is indicated by a bit or bit group in the paging DCI.  

Re: Claims 7 and 23
Takeda is considered as the most relevant document in the prior art, which discloses wherein when the indication in the paging DCI indicates that the paging DCI comprises a short message and scheduling information for a paging message, (See Takeda Fig. 7A. [0088] [0089])
the terminal device determines that the manner of indicating the update information of the one or more SIB types in the paging DCI (See Takeda [0095])
wherein at least one SIB type group in the one or more SIB type groups comprises a plurality of SIB types.  (See Takeda Fig. 5B, [0076])
Takeda does not discloses the technical features in Claims 7 and 23 of is that update information of each of one or more SIB type groups is indicated by a bit or bit group in the paging DCI, 

Re: Claims 8 and 24
	Claim 8 depends from Claim 6 and Claim 24 depends from Claim 22.

Many references (See LEE (US 20200163050 A1) [0136] -  [0138], See LIU (US 20210297986 A1) Fig. 3, [0055] - [0061], See Chen (US 20210112580 A1) [0051] and [0058]) disclose the indication in the paging DCI indicates that the paging DCI comprises a short message and does not comprise scheduling information for a paging message (Claims 6 and 22), the indication in the paging DCI indicates that the paging DCI comprises a short message and scheduling information for a paging message (Claims 7 and 23).  
However, what terminal device determines is different from the limitation disclosed in Claims 6, 22 (update information of each of the one or more SIB types is indicated by a bit or bit group in the paging DCI) and Claims 7, 23 (update information of each of one or more SIB type groups is indicated by a bit or bit group in the paging DCI).
Note, Claims 14 and 15 are broader than Claims 6 and 7. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644